ALMA WILSON, Justice,
concurring specially.
In my opinion the record in this case supports a termination of parental rights. I am compelled, however, to stress that the rights of parents can not be considered paramount to the rights of children to nurture, care and protection. The parental bond is not unseverable if unaccompanied by assumption of the responsibility for the child.
I firmly believe that the failure to terminate parental rights under the circumstances relfected by the record here, would be to judicially condone the abuse of a defenseless child and sanction parental abdication, whether by omission or commission, of the accompanying responsibility to protect a child from harm.